Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the texels in each subset have a same position within their respective sub-arrays" in lines 4-5.  It is unclear what is meant by “same position within their respective sub-arrays,” given the abstract nature of an undefined data structure. Similar reasoning applies for independent claims 13 and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 9-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emberling (U.S. PGPUB 20030169265).
With respect to claim 1, Emberling discloses a method comprising, by a computing system:
receiving a plurality of texels organized into a texel array comprising a plurality of sub-arrays (paragraph 105, the graphics processor 18 is operable to generate a read request for an N×M array of texels, and as a result the plurality of memory devices 202 composing the texture buffer in one embodiment operate to output just the N×M array of texels);
determining a plurality of texel subsets, wherein the texels in each subset have a same position within their respective sub-arrays (paragraph 106, A, B, C, C, a, b, c, and d are the 8 memory devices or chips, and the memory devices are grouped into 4 pairs, these being Aa, Bb, Cc, Dd. Thus, Aa refers to subsets A0 and A1 in FIG. 8, and so on);
storing the plurality of texel subsets into a plurality of buffer blocks, respectively, wherein each buffer block stores one texel subset of the plurality of texel subsets (paragraph 118, each N×M array of texels comprises a 2×2 array of texels, each texel is 16 bits, the plurality of memory devices comprise 8 memory devices, the memory devices are 16 bit memories, and each of the memory devices stores a respective 16 bit texel); and
retrieving a sampling texel array from the plurality of buffer blocks for parallelly determining pixel values of a plurality of sampling points, wherein each texel of the sampling texel array is retrieved from a different buffer block of the plurality of buffer blocks (paragraph 118, for each of the plurality of pixels, the plurality of memory devices are operable to output a respective 2×2 array of texels for each of two respective neighboring pixels in parallel in a single read transaction).
	With respect to claim 2, Emberling discloses the method of claim 1, wherein the plurality of sub-arrays forms a repeated pattern within the texel array (304 in Fig. 9, see repeated pattern of A B D C).
	With respect to claim 3, Emberling discloses the method of claim 1, wherein each of the plurality of buffer blocks is addressed separately and accessed parallelly (paragraph 104, Due to the interleaved nature of the storage of the texels, for each of the plurality of pixels, the plurality of memory devices are operable to output a respective N×M array of texels for a respective pixel in parallel in a single read transaction). 
	With respect to claim 4, Emberling discloses the method of claim 1, wherein the plurality of buffer blocks is grouped into a plurality of groups, and wherein each texel used for determining a pixel value of a sampling point is retrieved from a different group of the plurality of groups (304 in Fig. 9, see A1 A0 D1 D0 B1 B0 C1 C0).
	With respect to claim 9, Emberling discloses the method of claim 1, wherein the plurality of sampling points is associated with an intersection area of a display region to a two-dimensional representation of a portion of a scene (paragraph 97, hardware accelerator 18 may receive geometric parameters defining primitives such as triangles from media processor 14, and render the primitives in terms of samples).
	With respect to claim 10, Emberling discloses the method of claim 9, wherein the two-dimensional representation comprises three-dimensional information of the portion of the scene, and wherein the two-dimensional representation of the portion of the hardware accelerator 18 may be configured to perform rasterization, 2D and/or 3D texturing, pixel transfers, imaging, fragment processing, clipping, paragraph 71, Screen-space rendering refers to the calculations performed to generate the data used to form each pixel that will be displayed).
	With respect to claim 11, Emberlin discloses the method of claim 9, wherein the two-dimensional representation of the portion of the scene is represented with a single texture resolution (paragraph 83, The render pipeline 166 may send pixel tiles defining r, s, t and w to the texture address unit 168), and wherein the texel array comprises texels having the single texture resolution (paragraph 126, The texture buffer 20 (i.e., the memory devices 202) may store texels organized as “tiles”. A tile is equivalent to a page of memory).
	With respect to claim 13, Emberling discloses one or more computer-readable non-transitory storage media embodying software that is operable (paragraph 52, A graphics application program conforming to an application programming interface (API) such as OpenGL® or Java 3D™ may execute on host CPU 102 and generate commands and graphics data that define geometric primitives such as polygons for output on display device 84. Host processor 102 may transfer the graphics data to system memory 106) when executed to implement the method of claim 1; see rationale for rejection of claim 1. 
	With respect to claim 14, Emberling discloses the media of claim 13 for implementing the method of claim 2; see rationale for rejection of claim 2.

	With respect to claim 16, Emberling discloses the media of claim 13 for implementing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 17, Emberling discloses a system (paragraph 48, FIG. 2 is a simplified block diagram illustrating the computer system of FIG. 1) comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors (paragraph 52, A graphics application program conforming to an application programming interface (API) such as OpenGL® or Java 3D™ may execute on host CPU 102 and generate commands and graphics data that define geometric primitives such as polygons for output on display device 84. Host processor 102 may transfer the graphics data to system memory 106) to cause the system to execute the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 18, Emberling discloses the system of claim 17 for executing the method of claim 2; see rationale for rejection of claim 2. 
	With respect to claim 19, Emberling discloses the system of claim 17 for executing the method of claim 3; see rationale for rejection of claim 3.
	With respect to claim 20, Emberling discloses the system of claim 17 for executing the method of claim 4; see rationale for rejection of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emberling (U.S. PGPUB 20030169265) in view of Rivard et al. (U.S. Patent No. 5,987,567).
	With respect to claim 5, Emberling discloses the method of claim 1, wherein the plurality of texel subsets is determined by:
determining a reference texel having a first coordinate (u, v) indicating a position of the reference texel within the texel array (paragraph 124, Where the texels are addressed using a U,V addressing scheme, the texels in each 2×2 array of texels may have addresses U, V; U+1, V; U, V+1; and U+1, V+1). However, Emberling does not expressly disclose: determining a plurality of intermediate texel groups comprising texels having least significant bits of binary representations of first coordinates (u, v) equal to (0, 0), (1, 0), (0, 1), and (1, 1), respectively; determining a second coordinate (x, y) for each texel of each intermediate texel group; and determining the plurality of texel subsets each comprising texels having least significant bits of binary representations of second coordinates (x, y) equal to (0, 0), (1, 0), (0, 1), and (1, 1) with respect to a corresponding intermediate texel group. 
	Rivard et al., who also deal with texture data, disclose a method for determining a plurality of intermediate texel groups comprising texels having least significant bits of binary representations of first coordinates (u, v) equal to (0, 0), (1, 0), (0, 1), and (1, 1), Texel alignment is based on the least significant bits of the texel map coordinates (U,V));
determining a second coordinate (x, y) for each texel of each intermediate texel group (column 7, lines 17-25, The digit on the left side within each texel is the least significant bit of the U address, and the digit on the right side is the least significant bit of the V address); and
determining the plurality of texel subsets each comprising texels having least significant bits of binary representations of second coordinates (x, y) equal to (0, 0), (1, 0), (0, 1), and (1, 1) with respect to a corresponding intermediate texel group (column 7, lines 17-25, any square of four contiguous texels yields the representative combination 00, 01, 10 and 11).
Emberling and Rivard et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining a plurality of intermediate texel groups comprising texels having least significant bits of binary representations of first coordinates (u, v) equal to (0, 0), (1, 0), (0, 1), and (1, 1), respectively; determining a second coordinate (x, y) for each texel of each intermediate texel group; and determining the plurality of texel subsets each comprising texels having least significant bits of binary representations of second coordinates (x, y) equal to (0, 0), (1, 0), (0, 1), and (1, 1) with respect to a corresponding intermediate texel group, as taught by Rivard et al., to the Emberling system, because the the bi-linear texel sampling can be indexed to and performed by four different tag sets (column 7, lines 25-28 of Rivard et al.).
(I, J, K, L) and the respective texel locations 1201, 1202, 1203 and 1204 from the bi-linear unit square).
	With respect to claim 7, Emberling as modified by Rivard et al. disclose the method of claim 6, wherein the 16 texel subsets are organized into four texel groups, wherein the plurality of sampling points comprises four sampling points (Rivard et al.: column 4, lines 61-67, Using bi-linear or tri-linear sampling on arbitrary sampling point S, texture map 705 shows the four most recently retrieved texels 710, namely, texels A, B, C and D. Texture map examples 715, 725 and 735 illustrate redundancy patterns of the four most-recently retrieved texels), and wherein the four texel groups are used for parallelly determining the pixels values of the four sampling points, respectively (Emberling: paragraph 124, when a read transaction is generated for an N×M array of texels for a respective pixel, the plurality of memory devices output the N×M array of texels for the respective pixel in parallel (concurrently) in a single cycle in response to the read transaction).
	With respect to claim 8, Emberling as modified by Rivard et al. disclose the method of claim 7, wherein each pixel value is determined based on a 2.times.2 texel sub-array of the sampling texel array (Emberling: paragraph 118, each N×M array of texels comprises a 2×2 array of texels), and wherein each texel of the 2.times.2 texel sub-array is selected from one of the four texel groups (Rivard et al.: 710, 720, 730, and 740 in Fig. 7).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,255,655 to Bergland et al. for a method of storing texel data
U.S. Patent No. 6,924,811 to Minkin for a method of using the least significant bits of texture coordinates to determine the identity the memory banks containing the texel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/5/21